Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 1 of 14 PageID: 767




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



    RICHARD GREISBERG,

           Plaintiff,
                                                           Civil Action No. 19-12646
         v.

    BOSTON SCIENTIFIC CORPORATION,                                 OPINION

          Defendant.


John Michael Vazquez, U.S.D.J.

        Pro se Plaintiff Richard Greisberg claims that he was injured by a medical device made by

Defendant Boston Scientific Corporation. Pending before the Court is Defendant’s motion to

dismiss, D.E. 33, Plaintiff’s Second Amended Complaint, D.E. 32 (“SAC”). The Court reviewed

the submissions 1 and decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b)

and L. Civ. R. 78.1(b). For the following reasons, Defendant’s motion to dismiss is granted.

I.      BACKGROUND

        This is the third Complaint Plaintiff has filed in this matter. See D.E. 1 (“Compl.”); D.E.

21 (“FAC”). The previous Complaints alleged that Plaintiff suffered a pulmonary embolism in

2002, FAC at 6, 2 and that, as a result, a Greenfield™ Vena Cava Filter (the “Filter”) manufactured



1
  Defendant filed a brief in support at D.E. 33-1 (“Br.”). Plaintiff failed to file any opposition to
the motion to dismiss.
2
 Plaintiff’s SAC does not include numbered paragraphs. Citations to page numbers in the SAC
correspond to the page numbers assigned by the Court’s electronic filing system.
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 2 of 14 PageID: 768




by Defendant was surgically implanted into Plaintiff’s superior vena cava. Id. at 9. The previous

Complaints also detail that, sometime after installation, the Filter began to tilt, causing it to

penetrate the wall of the superior vena cava and expose Plaintiff’s organs to potential damage. Id.

at 9-10. The SAC, which is now the operative pleading, omits this information. Without the

substantive allegations from Plaintiff’s previous Complaints, it is difficult for the Court to discern

the basis for this suit. This defect alone is a sufficient basis to dismiss the SAC. Nonetheless,

because Plaintiff is proceeding pro se, the Court construes the SAC liberally and holds it to a less

stringent standard than papers filed by attorneys. Haines v. Kerner, 404 U.S. 519, 520 (1972).

Accordingly, the Court incorporates by reference here the comprehensive factual backgrounds

from its previous Opinions, D.E. 19 (“MTD Op.”), D.E. 30 (“2d MTD Op.”).

        Plaintiff filed his SAC on August 26, 2020. The SAC is presented in a narrative format –

Plaintiff appears to provide responses to the Court’s findings in the 2d MTD Op. See generally

SAC. As best the Court can discern, the SAC contains the following Counts: (1) failure to warn

under the New Jersey Products Liability Act, N.J. Stat. Ann. 2A:58C-1, et seq. (“NJPLA”); (2)

design defect under the NJPLA; (3) manufacturing defect under the NJPLA; and (4) breach of

express warranty. The present motion followed.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss for “failure to state a

claim upon which relief can be granted[.]” For a complaint to survive dismissal under Rule

12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”



                                                  2
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 3 of 14 PageID: 769




Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-7148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015). 3

        In addition to the complaint, a district court may consider “exhibits attached to the

complaint and matters of public record” as well as “an undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the

document.” Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993). In addition, the Court may also rely on “a document integral to or explicitly relied upon in

the complaint.” U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (emphasis

in original (citation omitted)).

        As discussed, because Plaintiff is proceeding pro se, the Court construes the SAC liberally

and holds it to a less stringent standard than papers filed by attorneys. Haines, 404 U.S. at 520.

The Court, however, need not “credit a pro se plaintiff’s ‘bald assertions’ or ‘legal conclusions.’”



3
  While admitting that he “can only express conclusory allegations at this time,” Plaintiff spends
the opening portion of his SAC complaining that the Court should not apply the pleading standards
set forth in Twombly, 550 U.S. at 570 and Iqbal, 556 U.S. at 678. SAC at 2-4. The Court declines
this invitation.


                                                  3
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 4 of 14 PageID: 770




Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

III.   ANALYSIS

       As discussed, the Court construes the SAC as attempting to state the following Counts: (1)

failure to warn under the NJPLA; (2) design defect under the NJPLA; (3) manufacturing defect

under the NJPLA; and (4) breach of express warranty.

       A. Failure to Warn, Design Defect, & Manufacturing Defect

       Plaintiff’s product liability claims are governed by the NJPLA. 4 The NJPLA provides as

follows:

               A manufacturer or seller of a product shall be liable in a product
               liability action only if the claimant proves by a preponderance of the
               evidence that the product causing the harm was not reasonably fit,
               suitable or safe for its intended purpose because it: [(1)] deviated
               from the design specifications, formulae, or performance standards
               of the manufacturer or from otherwise identical units manufactured
               to the same manufacturing specifications or formulae, or [(2)] failed
               to contain adequate warnings or instructions, or [(3)] was designed
               in a defective manner.

N.J. Stat. Ann. § 2A:58C-2. In effect, the NJPLA “‘establishe[s] the sole method to prosecute a

product liability action[,]’ and after its enactment, ‘only a single product liability action remains.’”

Kury v. Abbott Laboratories, Inc., No. 11-803, 2012 WL 124026, at *3 (D.N.J. Jan. 17, 2012)

(quoting Tirrell v. Navistar Int’l, Inc., 591 A.2d 643, 647 (N.J. Sup. Ct. App. Div. 1991)). The

Third Circuit explained that the NJPLA “effectively creates an exclusive statutory cause of action

for claims falling within its purview.” Repola v. Morbark Indus., Inc., 934 F.2d 483, 492 (3d Cir.




4
  The NJPLA defines “product liability action” as “any claim or action brought by a claimant for
harm caused by a product, irrespective of the theory underlying the claim, except actions for harm
caused by breach of an express warranty.” N.J. Stat. Ann. § 2A:58C-1(b)(3); see also Hindermyer
v. B. Braun Med. Inc., 419 F. Supp. 3d 809, 818 (D.N.J. 2019).
                                                   4
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 5 of 14 PageID: 771




1991); see also Walters v. Carson, No. 11-6545, 2012 WL 6595732, at *2 (D.N.J. Dec. 17, 2012)

(“It is well established in this Circuit that the [NJ]PLA creates an ‘exclusive statutory cause of

action’ for products liability claims asserted under New Jersey law.”).

       1. Failure to Warn

       With respect to Plaintiff’s failure to warn claim, the NJPLA provides as follows:

               In any product liability action the manufacturer or seller shall not be
               liable for harm caused by a failure to warn if the product contains an
               adequate warning or instruction or, in the case of dangers a
               manufacturer or seller discovers or reasonably should discover after
               the product leaves its control, if the manufacturer or seller provides
               an adequate warning or instruction.

N.J. Stat. Ann. § 2A:58C-4. Moreover, the NJPLA explains an adequate product warning as

follows:

               An adequate product warning or instruction is one that a reasonably
               prudent person in the same or similar circumstances would have
               provided with respect to the danger and that communicates adequate
               information on the dangers and safe use of the product, taking into
               account the characteristics of, and the ordinary knowledge common
               to, the persons by whom the product is intended to be used, or in the
               case of prescription drugs, taking into account the characteristics of,
               and the ordinary knowledge common to, the prescribing physician.

Id. Importantly, the NJPLA also makes clear that

               [i]f the warning or instruction given in connection with a drug or
               device or food additive has been approved or prescribed by the
               federal Food and Drug Administration under the “Federal Food,
               Drug, and Cosmetic Act,” 52 Stat. 1040, 21 U.S.C. § 301 et seq. or
               the “Public Health Service Act,” 58 Stat. 682, 42 U.S.C. § 201 et
               seq., a rebuttable presumption shall arise that the warning or
               instruction is adequate.

Id. In other words, “[u]nder New Jersey law, ‘[d]efendants who comply with FDA requirements

are granted a rebuttable presumption that the labeling is adequate.’” Chester v. Boston Sci. Corp.,

No. 16-02421, 2017 WL 751424, at *11 (D.N.J. Feb. 27, 2017) (quoting Cornett v. Johnson &



                                                 5
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 6 of 14 PageID: 772




Johnson, 48 A.3d 1041, 1056 (N.J. 2012), abrogated on other grounds by McCarrell v. Hoffmann-

La Roche, Inc., 153 A.3d 207 (N.J. 2017)). “To overcome this presumption, a plaintiff asserting

a failure to warn claim based on an inadequate label or instructions has stricter pleading

requirements. A plaintiff must plead specific facts alleging ‘deliberate concealment or

nondisclosure of after-acquired knowledge of harmful effects,’ or ‘manipulation of the post-market

regulatory process[.]’” Cornett, 48 A.3d at 1056 (internal citations omitted).

       The Court previously found Plaintiff’s failure to warn claim in the FAC deficient. The

Court found that Plaintiff had failed to allege that Defendant breached its duties under the learned

intermediary doctrine. 2d MTD Op. at 6. Specifically, “[i]n the case of certain prescription drugs

and medical devices, a manufacturer satisfies its duty to warn by providing the [plaintiff’s]

prescribing physician with information about the dangers of the drug or device.” Seavey v. Globus

Med., Inc., No. 11-2240, 2014 WL 1876957, at *10 (D.N.J. Mar. 11, 2014) (citing Grobelny v.

Baxter Healthcare Corp., 341 F. App’x 803, 806 (3d Cir. 2009)). Pursuant to this “learned

intermediary” doctrine, “a drug or medical device manufacturer fulfills its duty to warn the

ultimate user of its product when it provides a physician with an adequate warning about any

dangerous propensities that product may have.” Id. However, “[t]he key issue in determining

whether the learned intermediary doctrine applies is whether a drug or device is directly marketed

to consumers.” Id. The Court previously found that Plaintiff provided no factual allegations

suggesting that the Filter was marketed directly to consumers as opposed to physicians or other

non-consumers. 2d MTD Op. at 6. In addition, based on a manual attached to the FAC, the Court

concluded that “the complained-of risks associated with the Filter were, in fact, disclosed.” Id. at

7.




                                                 6
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 7 of 14 PageID: 773




        Plaintiff’s SAC fails to provide any allegations to support a reasonable inference that the

Filter was marketed directly to consumers as opposed to physicians. And as with the FAC, Plaintiff

continues to allege that Defendant provided no warnings whatsoever as to the Filter. Compare

SAC at 11 (“[N]o warnings or instructions were given proper treatment for adverse reactions . . .

.”) with FAC at 8 (“Th[e] [Filter’s] manual as you can see has absolutely not one word of warnings

or instructions or information concerning the dangers of this device to the recipient.”). Plaintiff

now claims that the manual he attached as an exhibit to his FAC is a “fraud” because it was for

“titanium filters” not “a steel filter device.” SAC at 5; id. at 19. Thus, although warnings existed

as to the titanium filters, Plaintiff contends that the steel Filter he received was not accompanied

by any warnings. Id. at 5, 14. Yet Plaintiff still appears to admit that a “written paper . . . booklet

[] comes with the device.” Id. at 18.

        In fact, Defendant now provides the “Stainless Steel Greenfield Vena Cava Filter

Directions for Use available at the time of Plaintiff’s 2002 placement procedure.” D.E. 33-2 at 1,

¶ 3. 5 The instructions warn of the following potential complications: (1) “[i]ncorrect release or

placement of filter”; (2) “[m]ovement or migration of the Filter”; (3) “[f]ormation of clots on the

Filter which could result in complete blockage of blood flow through the vena cava”; (4)

“[h]ematoma (bruise) or bleeding at the insertion site”; (5) “[i]nfection”; (6) “[f]ailure of the Filter

to attach itself securely and potential migration of the Filter to the heart and lungs; (7) [p]erfotation

of the vena cava, adjacent blood vessels or organ by one or more hooks”; (8) “[p]ulmonary

embolism due to introducer catheter manipulation leading to dislodgement of clot during Filter

placement”; (9) “[a]ir embolism during Filter insertion”; (10) “[i]nsertion site thrombosis”; (11)




5
  Because Plaintiff explicitly refers to the instruction booklet for the Filter in his SAC, SAC at 14,
the Court considers it. Higgins, 281 F.3d at 388.
                                                   7
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 8 of 14 PageID: 774




“[d]eath due to movement of clots to the heart or lungs.” D.E. 33-3 at 9. These warnings appear

to be identical to those associated with the titanium Filter, discussed in the Court’s Opinion

dismissing the FAC. See 2d MTD Op. at 6-7. And the warnings provided in the booklet are nearly

identical to those which Plaintiff now argues should have been made. Compare SAC at 13

(claiming that Defendant should have warned the “device can cause serious injury or death,” can

“break apart,” “tilt,” and “migrate”) with D.E. 33-3 at 9 (warning of, among other things,

“migration,” “movement” and “death due to movement.”).                 It therefore appears that the

complained-of risks associated with the Filter were, in fact, disclosed. Plaintiff’s argument that

no warnings were provided lacks merit.

       The Court also previously rejected Plaintiff’s failure to warn claims based on an alleged

failure to warn Plaintiff’s future physicians who treated him after the implantation of the Filter.

2d MTD Op. at 7-8. The Court rejected those allegations because Plaintiff provided “no relevant

authority for the proposition that Defendant has a duty to warn each of Plaintiff’s future, non-

prescribing physicians (as opposed to Plaintiff’s prescribing physician or Plaintiff, himself).” Id.

at 7. In the SAC, Plaintiff still argues that Defendant is liable for failing to warn Plaintiff’s future

physicians who treated him after the implantation of the Filter. See e.g., SAC at 10 (“Absolutely

no warnings can be discovered or shown to advise on future expectations.”). However, Plaintiff

also concedes that Defendant “[is] correct” that it “had no obligations to warn [his] future

physicians about the side effects of the device.” Id. at 12. Even ignoring this acknowledgement

by Plaintiff, he still fails to provide any authority indicating that Defendant had a duty to warn

each of Plaintiff’s future, non-prescribing physicians. Accordingly, any claim in the SAC seeking

to hold Defendant liable for failing to warn Plaintiff’s future physicians is dismissed for the same

reasons stated in the FAC.



                                                   8
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 9 of 14 PageID: 775




       In its Opinion dismissing the FAC, the Court also found that because the Filter was subject

to FDA regulation and approval, Plaintiff failed to overcome the rebuttable presumption that the

Filter’s warnings and instructions were adequate. 2d MTD Op. at 7-8. The Court noted that

Plaintiff failed to plead specific facts alleging either “deliberate concealment or nondisclosure of

after-acquired knowledge of harmful effects” or “manipulation of the post-market regulatory

process,” id. (quoting Cornett, 48 A.3d at 1056). The SAC fails to add any plausible facts alleging

“deliberate concealment or nondisclosure of after-acquired knowledge of harmful effects” or

“manipulation of the post-market regulatory process,” by Defendant. Id. Accordingly, Plaintiff’s

failure to warn claims are dismissed.

       2. Design Defect

       Plaintiff also attempts to reassert a claim for design defect. “The standard of liability for

each claim [under the NJPLA] is that the product ‘was not reasonably fit, suitable or safe for its

intended purpose.’” Hindermyer v. B. Braun Med. Inc., 419 F. Supp. 3d 809, 823 (D.N.J. 2019)

(quoting Cornett v. Johnson & Johnson, 998 A.2d 543, 561 (N.J. Sup. Ct. App. Div. 2010), aff’d

as modified, 48 A.3d 1041 (N.J. 2012)). “A plaintiff may pursue a design defect claim by

contending that [the product’s] risk outweighs its harm, or that an alternate design exists.” Mendez

v. Shah, 28 F. Supp. 3d 282, 297-98 (D.N.J. 2014) (citing Schraeder v. Demilec (USA) LLC, No.

12-6074, 2013 WL 5770670, at *2 (D.N.J. Oct. 22, 2013) (“A plaintiff must prove either that the

product’s risks outweighed its utility or that the product could have been designed in an alternative

manner so as to minimize or eliminate the risk of harm.”)). Relevant here, 6 “to establish a prima



6
  As to a risk-utility analysis, the SAC makes a conclusory allegation that “IN THIS CASE THE
FILTERS HARM DOES NOT OUTWEIGHT [sic] THE RISK-UTILITY.” SAC at 25
(capitalization in original). Assuming that Plaintiff meant to assert that the harm does outweigh
the risk-utility, the SAC fails to plead the relevant risk utility factors, see 2d MTD Op. at 8, n. 7
(citing Hindermyer, 419 F. Supp. 3d at 825 n.3), or any factual allegations in support of them.
                                                 9
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 10 of 14 PageID: 776




 facie case of design defect, the plaintiff must prove the availability of a technologically feasible

 and practical alternative design that would have reduced or prevented the plaintiff’s harm without

 substantially impairing the reasonably anticipated or intended function of the product.”

 Hindermyer, 419 F. Supp. 3d at 823-24.

         As to the FAC, the Court previously found that Plaintiff had failed to sufficiently state a

 design defect claim. 2d MTD Op. at 9. The Court first concluded that Plaintiff failed to plead any

 facts from which the Court could reasonably infer that a “practical and feasible alternative design

 existed that would have reduced and/or prevented the harm caused to Plaintiff.” Id. (citing

 Hindermyer, 419 F. Supp. 3d at 823-24). As to Plaintiff’s suggestion that Defendant could have

 manufactured the filter using “curved” legs, the Court found that Plaintiff had failed to plead any

 facts from which the Court could reasonably infer that such curved legs “would have reduced

 and/or prevented the harm caused to Plaintiff.” Id. at 10. The Court also noted that Plaintiff had

 failed to allege that any of the Filter’s alleged alternative designs “were capable of being made

 when Defendant[] manufactured the device in question.” Id. at 10 n. 8 (citing Hindermyer, 419 F.

 Supp. 3d at 825-26).

         In the SAC, Plaintiff now alleges, in conclusory fashion, that “we know the design was

 defective because it was recalled by both the FDA and BSC.” SAC at 22; see also id. at 10. These

 allegations fail to identify a specific defect and further fail to specify the reason for the alleged

 recall. Plaintiff further claims that,

                 the design defect was to make fewer number of support legs and
                 make them very stiff, like never before. The defective thicker leg
                 was not able to resist pushing itself thru the wall of the organ . . . the
                 tip of the leg . . . was just to [sic] sharp and needed to be wider at
                 the tip.




                                                    10
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 11 of 14 PageID: 777




 SAC at 10. Plaintiff adds that the “curve design” on the device allowed it to penetrate the wall

 easily. Id. As to a feasible alternative, Plaintiff indicates that the answer was to “use a paddle

 design . . . to keep it from tilting and migrating thru [sic] the wall . . . a broader kind of paddle end

 on the leg would be an answer.” Id. at 17.

         Although Plaintiff has attempted to put forward an alternative design, Plaintiff still fails to

 allege that such a design was “technologically feasible” and available, Hindermyer, 419 F. Supp.

 3d at 825-26, at the time the Filter was installed in 2002. Plaintiff asserts that this hypothetical

 paddle design would have resolved the problem but fails to allege that such a design currently

 exists, let alone that such a design existed at the time the Filter was installed. The SAC purports

 to identify alternatives to Defendant’s Filter, without explaining whether those Filter’s employed

 the paddle design Plaintiff claims was necessary. SAC at 25. And even assuming those filters did

 employ the paddle design, those filters are not apt comparisons because, as Plaintiff admits, “[i]n

 that period of time all the other filters (6) on the market were considered temporary,” whereas

 Defendant’s Filter was designed to be “permanent.” Id. at 27. Non-permanent or “retrievable

 filters are inadequate comparators” to permanent filters. Hindermyer, 419 F. Supp. 3d at 825-26.

 Accordingly, Plaintiff’s design defect claim is also dismissed.

     3. Manufacturing Defect

         After repeating the types of claims covered by the NJPLA, Plaintiff states that “[t]he filter

 implanted clearly deviated from the units available at the time. Fewer legs, stiffer legs, and

 different physical structure.” SAC at 10. The Court construes these allegations as attempting to

 state a manufacturing defect claim. “To allege a manufacturing defect, the ‘product may be

 measured against the same product as manufactured according to the manufacturer’s standards.’”

 Hindermyer, 419 F. Supp. 3d at 826 (quoting Mendez v. Shah, 28 F. Supp. 3d 282, 298 (D.N.J.



                                                    11
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 12 of 14 PageID: 778




 2014). Should “the particular product used by the plaintiff fail to conform to those standards or

 other units of the same kind, it is a manufacturing defect.” Id.

        Plaintiff has failed to sufficiently allege a manufacturing defect, providing only conclusory

 allegations. The SAC does not contain any non-conclusory allegations supporting a reasonable

 inference that there was a “particular error or mishap in the manufacturing process that caused

 [his] [] Filter to deviate from [Defendant’s] own standards.” Hindermyer, 419 F. Supp. 3d at 826.

 Nor does the SAC allege that the Filter “deviated from [a] design specification” or was somehow

 different from “the same product as manufactured according to the manufacturer’s standards.”

 Martinez v. Union Officine Meccaniche S.p.A., No. CV207327SDWLDW, 2021 WL 303010, at

 *4 (D.N.J. Jan. 29, 2021). Accordingly, to the extent that Plaintiff has attempted to assert a

 manufacturing defect claim, that claim is dismissed.

        B. Breach of Express Warranty

        Plaintiff also reasserts a claim for breach of an express warranty. A claim for breach of an

 express warranty is not subsumed by the NJPLA. See N.J. Stat. Ann. § 2A:58C-1(b)(3). A plaintiff

 must allege the following to state a claim for breach of an express warranty: “(1) that Defendant

 made an affirmation, promise or description about the product; (2) that this affirmation, promise

 or description became part of the basis of the bargain for the product; and (3) that the product

 ultimately did not conform to the affirmation, promise or description.” Snyder v. Farnam

 Companies, Inc., 792 F. Supp. 2d 712, 721 (D.N.J. 2011) (citing N.J. Stat. Ann. § 12A:2-313); see

 also Topoleski v. Veshi, No. 16-1820, 2019 WL 149721, at *6 (N.J. Super. Ct. App. Div. Jan. 8,

 2019). With respect to the “basis of the bargain” element, a plaintiff must allege that she “read,

 heard, saw or knew of the advertisement containing the [express warranty]” when choosing to use

 the product. Metcalfe v. Biomet, Inc., No. 18-456, 2019 WL 192902, at *3 (D.N.J. Jan. 15, 2019)



                                                 12
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 13 of 14 PageID: 779




 (citing Cipollone v. Liggett Grp., Inc., 893 F.2d 541, 567 (3d Cir. 1990), overruled on other

 grounds, 505 U.S. 504 (1992)).

        The Court previously found that the FAC’s breach of express warranty claim was

 insufficiently pled. The Court rejected Plaintiff’s claims to the extent that they were based on “two

 product brochures regarding the Filter that were published years after the Filter was implanted in

 Plaintiff in 2002.” 2d MTD Op. at 11 (emphasis in original). The Court also rejected Plaintiff’s

 efforts to plead a breach of express warranty claim based on generalized statements that the Filter

 “had trusted performance, timeless design, and established filter performance,” id. at 11-12.

        The SAC indicates that Plaintiff “agree[s] with the Court that advertising [he] used to

 support [his breach of express warranty claim] was newer and not indicative of what was available

 in 2002.” SAC at 27. Plaintiff discusses his doctor’s purported recollection of the advertisements

 at the time the Filter was installed. Id. But these allegations do not support an inference that

 Plaintiff “read, heard, saw or knew of the advertisement containing the [express warranty]” when

 choosing to use the Filter. See Metcalfe, No. 18-456, 2019 WL 192902, at *3. In sum, Plaintiff

 fails to sufficiently allege any affirmations concerning the Filter that he relied on that formed the

 “basis of the bargain” for the Filter. Plaintiff’s breach of express warranty claim is dismissed.

 IV.    CONCLUSION 7

        For the foregoing reasons, Defendant’s motion to dismiss Plaintiff’s SAC is granted. When

 dismissing a case brought by a pro se plaintiff, a court must decide whether the dismissal will be

 with prejudice or without prejudice, the latter of which affords a plaintiff with leave to amend.



 7
  The Court also previously dismissed fraud-based claims asserted in Plaintiff’s FAC as subsumed
 under the NJPLA and further concluded that, even if not subsumed, such claims would still fail to
 satisfy the heightened pleading standard required by Fed. R. Civ. P. 9(b). 2d MTD Op. at 12-13,
 n. 9. Plaintiff’s SAC does not appear to allege any fraud-based claims.


                                                  13
Case 2:19-cv-12646-JMV-JBC Document 35 Filed 06/09/21 Page 14 of 14 PageID: 780




 Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The district court may

 deny leave to amend only if (1) the moving party’s delay in seeking amendment is undue,

 motivated by bad faith, or prejudicial to the non-moving party, or (2) the amendment would be

 futile. Adams v. Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984). Plaintiff has again failed to assert

 a cognizable claim in this matter. Importantly, the crux of his current claims are virtually identical

 to claims that were dismissed in the Court’s previous Opinions. See MTD. Op; 2d MTD. Op.

 Plaintiff has had three opportunities to file a sufficient pleading. The Court therefore concludes

 that Plaintiff has not sufficiently pled his claims because he is unable to do so. Accordingly, any

 attempted amendment would be futile.

        For the foregoing reasons, Defendants’ motion to dismiss, D.E. 32, is granted. The matter

 is dismissed with prejudice. 8 An appropriate Order accompanies this Opinion.


 Dated: June 9th, 2021

                                                               _________________________
                                                               John Michael Vazquez, U.S.D.J.




 8
   Plaintiff recently filed a letter with the Court seeking to “add the name of [his] wife” to his
 Complaint because he “will not be alive to complete this process . . . .” D.E. 34. Because Plaintiff
 is still alive, this request is premature. In addition, because the Court is dismissing the Complaint
 with prejudice, the Court will not permit Plaintiff to file an amended Complaint adding his wife as
 a party. For Plaintiff’s benefit, the Court notes that both Federal Rule of Civil Procedure 25 and
 Federal Rule of Appellate Procedure 43 contain rules governing substitution in the event of a
 party’s death.
                                                  14
